DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 and 13-19 in the reply filed on 26 July 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the claim recites the limitation "the heater or first heat exchanger".  There is insufficient antecedent basis for this limitation in the claim.  It appears that perhaps it was intended that claim 8 depend form claim 7 rather than claim 5.  
As to claims 15 and 16, the claims recite the limitation "the measurement device".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of copending Application No. 16/375,659 in view of US Patent Application Publication No. 2009/0020013 to Sloan.  Claims 1-6 and 8-13 of copending ‘659 claim all the limitations of the present claims 1-11 and 13-18 with the exception of the limitations directed to the baffle which are rendered obvious in view of Sloan for the purpose of increasing the oxygen separation from the process water.
This is a provisional nonstatutory double patenting rejection.

Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-15 of copending Application No. 16/593,834 in view of Sloan. Claims 1 and 11-15 of copending ‘834 claim all the limitations of the present claims 1-11 with the exception of the limitations directed to the baffle which are rendered obvious in view of Sloan for the purpose of increasing the oxygen separation from the process water.
This is a provisional nonstatutory double patenting rejection.

Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-14 of copending Application No. 16/593,703 in view of Sloan. Claims 1 and 9-14 of copending ‘703 claim all the limitations of the present claims 1-11 with the exception of the limitations directed to the baffle which are rendered obvious in view of Sloan for the purpose of increasing the oxygen separation from the process water.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Prior art rejections have not been applied to the claims.  The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of the limitations towards a sensor configured to directly or indirectly measure dissolved oxygen content of process water and a controller to respond to the sensor in the inert gas providing system as claimed.  Prior art such as US Patent Application Publication No. 2019/0100844 to Bahar et al. discusses oxygen air depletion system wherein the oxygen concentration is measured; however, this measurement takes place in the enclosure where the oxygen is depleted on a cathode side (corresponding to the protected space) and does not measure a dissolved gas content in a water flow on an anode side.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794